Citation Nr: 0509809	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  97-20 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right forearm with neuropathy of the 
median nerve, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied an evaluation in 
excess of 10 percent for residuals of shell fragment wounds 
of the right forearm.  The Board notes that in a December 
2002 supplemental statement of the case, the RO increased the 
evaluation for this disability to 30 percent, effective 
September 3, 1996, the date of the claim for an increased 
rating.  As this does not represent the highest available 
rating for this disability, the appeal continues.

In October 2000, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in December 2003, it 
was remanded for to the Appeals Management Center in 
Washington, D.C. for additional development.

The Board notes that the in the December 2004 appellant's 
brief, the veteran's representative indicated that the issues 
of entitlement to a compensable rating for residuals of 
fracture of the right fifth finger and entitlement to service 
connection for headaches are also on appeal.  Although the 
claims files contain a faxed copy of the December 2002 rating 
decision on these two issues and the veteran is apparently 
pursuing an appeal with respect to these issues, any appeal 
documents with respect to these matters are apparently in a 
temporary folder at the RO.  These new issues have not yet 
been certified for consideration by the Board.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The veteran's residuals of shell fragment wounds of the 
right forearm are primarily manifested by impairment of the 
median nerve, which more nearly approximates moderate 
incomplete paralysis than severe incomplete paralysis.

3.  The muscle impairment due shell fragment wounds of the 
right forearm more nearly approximates moderately severe than 
severe and overlaps the functional impairment from the median 
nerve injury.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of shell fragment wounds of the right forearm with 
neuropathy of the median nerve have not been met.  38 
U.S.C.A. § 1155 (West 2000); 38 C.F.R. § 4.73, Diagnostic 
Code 5307 (1997-2004), §§ 4.7, 4.124a, Diagnostic Code 8515 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the December 2002 
supplemental statement of the case, a letter dated in April 
2001 from the RO and an undated letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for an 
increased rating for residuals of shell fragment wounds of 
the right forearm on a de novo basis following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  There is no indication or reason to believe 
that its decision would have been different had the claim not 
been previously adjudicated.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The available service medical records show that the veteran 
sustained multiple fragment wounds of the left face and right 
forearm with a fracture of the right ulna.  He was 
hospitalized from April to August 1968, during which time he 
underwent a skin graph.  

At an October 1969 VA orthopedic examination, the veteran 
reported that in addition to the skin graph in service, he 
wore a cast for about 5 months due to the fracture of his 
right ulna.  The October 1969 examination disclosed 
considerable loss of muscle tissue in the area of the flexor 
carpi ulnaris and the flexors of the fingers.  

An October 1969 VA neurological examination disclosed sensory 
neuropathy of the right median nerve with minimal motor 
involvement.   

The report of an October 1996 joint examination notes no 
joint complaints.  There was no erythema, calor, swelling, or 
deformity.  Flexion of the right wrist was to 80 degrees.  
Extension was to 70 degrees.  Radial deviation was to 20 
degrees and ulnar deviation was to 45 degrees.  The diagnosis 
was normal joint examination.  

The report of an October 1996 VA muscles examination notes 
that the muscles penetrated were the flexor carpi ulnaris and 
flexor digitorum of the right arm.  Currently, the veteran 
had no complaint of muscle weakness and the examination 
revealed no tissue loss or muscle abnormality. 

According to the report of an October 1996 VA neurological 
examination, the veteran has a history of shrapnel wound to 
the right forearm with subsequent skin graft.  The veteran 
complained of numbness in the first three digits of the right 
hand.  He also complained of itchiness on the right hand and 
right arm.  There was no erythema, calor, or edema.  Motor 
strength of the upper extremities was normal.  Light touch 
and pin prick sensations were normal.  However, the veteran 
was unable to distinguish two points on the third finger over 
the thenar eminence unrelated to the median nerve.  There was 
no muscle wasting or atrophy.  There was also no dysesthesia.  
The veteran identified a paperclip and a nickel.  He 
described tingling of the right arm on hyperflexion of the 
wrist.  An X-ray study showed an old healed ulnar fracture.  
The diagnosis was status post trauma to the right forearm 
with median nerve residuals.

The report of a March 1997 VA examination notes that the 
veteran was then employed full time.  The veteran complained 
of residual mild motor weakness of the right forearm and 
hand, but not of paralysis or atrophy.  The veteran was noted 
to be right handed.  The pertinent diagnosis was status 
following injury to right forearm with residual scar tissue.

According to the report of an August 1999 VA examination, the 
veteran stated that he lost feeling in his right thumb, 
index, and middle fingers since the injury to his right 
forearm.  Examination revealed normal right wrist extensors 
and hand grip.  Deep tendon reflexes were +1 in both upper 
extremities.  Sensory exam revealed intact sensation to all 
primary sensory modalities.  The diagnoses included status 
post right forearm injury with median nerve damage.

A November 1999 VA progress note states that the veteran was 
seen for a follow-up visit for his right arm.  He complained 
of right arm pain especially when having to work.  He stated 
that the pain radiates up the arm and the back.

The report of an October 2001 VA neurological examination 
notes the veteran's complaints of intermittent tingling and 
numbness as well as motor weakness in the right median nerve 
distribution, especially involving the right thumb.  The 
veteran also complained of burning pain as well as 
intermittent itching of the right forearm and right hand.  
Examination revealed mild muscle thinning or atrophy of the 
right thumb.  The veteran also had mild weakness of right 
hand grip.  There was normal range of motion in all joints of 
the right hand.  The diagnoses included status post gunshot 
wound to the right forearm with residual right median nerve 
injury.  

An August 2002 progress note reports the veteran's complaint 
of having tennis elbow in his right arm.

A May 2003 VA progress note states that the veteran was seen 
for complaints of tennis elbow in the right arm.  

According to an April 2004 VA examination report, the veteran 
reported that he does not have much feeling in any of his 
fingers.  When playing tennis and doing carpentry work, he 
gets cramping pain in his forearm, upper arm, and some times 
in his shoulder.  The veteran is right-handed and is able to 
write with his right hand.  He currently attends a college 
and works part time as a file clerk.  Examination revealed 
some atrophy of the muscle on the posteromedial aspect of the 
right forearm indicating that the flexor carpi ulnaris muscle 
is weak and atrophied.  There was no tenderness.  Surgical 
scars were present on the posteromedial aspect of the right 
forearm with skin grafting.  Motor function was intact and 
reflexes were normal and symmetrical.  Sensory function was 
intact.  Phalen's test and tinel's sign were both negative.  
The elbow displayed flexion to 135 degrees, pronation to 80 
degrees and supination to 70 degrees.  The wrist had palmar 
flexion of 75 degrees, dorsiflexion of 60 degrees, ulnar 
deviation of 40 degrees, and radial deviation of 30 degrees.  
The veteran complained of pain in his right forearm during 
the palmar flexion range of motion; the examiner stated that 
the veteran was able to endure this pain.  The veteran was 
able to move the fingers normally and approximate the tip of 
the thumb with the tips of all fingers.  He was also able to 
approximate the tip of the fingers with the proximal 
transverse crease of the palm.  The veteran was able to grip.  
There was no inclination of the right hand towards the ulnar 
side and the index and middle fingers were not extended; they 
stayed in normal position.  There was no atrophy of the ulnar 
eminence but there were mild weakness and atrophy of the 
radial eminence or thenar eminence.  The thumb was in the 
normal position with the hand.  Pronation of the right 
forearm was complete and there was no defect noted.  The 
flexion of the index finger and middle finger were normal.  
The veteran was able to make a fist.  The index finger and 
middle fingers remain in the normal position and there was no 
extension or flexion deformity.  The veteran was able to flex 
the distal phalanx of the thumb.  Movements of the thumb were 
within normal limits.  Abduction and opposition of the thumb 
were normal.  There was no weakness or defect noted during 
the flexion of the right wrist.  The veteran complained of 
pain during the movements of the wrist, especially during 
palmar flexion of the wrist.  The diagnosis was "status post 
surgery for the muscle injury of the right forearm with skin 
grafting with resulting minor sensory loss."  The veteran had 
EMG nerve conduction studies done in April 2004.  The results 
of these studies showed right median nerve distal neuropathy 
secondary to trauma at 50 percent of the normal function 
associated with shrapnel injury in 1968; slowing of the right 
median nerve at the wrist compatible with carpal tunnel 
syndrome; right ulnar entrapment at elbow with slowing by 
about 20 percent; and acromioclavicular joint hypertrophy 
with supraspinatus entrapment on the right side.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The RO has rated the veteran's residuals of a shell fragment 
wounds of the right forearm with neuropathy of the median 
nerve as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, which provides that incomplete 
paralysis of the median nerve of the major upper extremity 
warrants a 10 percent evaluation if it is mild, a 30 percent 
evaluation if it is moderate or a 50 percent evaluation if it 
is severe.  A 60 percent evaluation requires complete 
paralysis manifested by the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (2004).  Peripheral neuralgia, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2004).

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (2004).

The Board finds that the disability of the veteran's median 
nerve more nearly approximates moderate incomplete paralysis 
than severe incomplete paralysis.  VA examination has 
revealed that there is some loss of muscle tissue of the 
posteromedial aspect of the right forearm, and that there are 
some weakness and atrophy of the flexor carpi ulnaris muscle.  
However, the veteran displayed nearly full range of motion of 
the wrist and elbow, complaining of pain in his right wrist 
only during plantar flexion of the wrist.  No weakness or 
defect was noted during flexion of the right wrist.  
Furthermore, reflexes are normal, sensory function is intact, 
and motor function of the right arm is intact.  The veteran 
moved his fingers normally and could make a grip.  Moreover, 
there was no inclination of the right hand to the ulnar side, 
the index and middle fingers were not extended more than 
normally, and pronation was not incomplete and defective.  
Accordingly, the Board concludes that this disability more 
nearly approximates moderate than severe and finds that an 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 8515.  

The Board has also considered whether the veteran could get a 
higher rating under a different code, or a separate rating 
under a different code.  In this regard, the Board notes that 
this disability was originally rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  That diagnostic code allows a 10 
percent rating for moderate disability of Muscle Group VII in 
the dominant hand.  Muscle Group VII is noted to control 
flexion of the wrist and fingers.  A rating of 30 percent is 
warranted where the disability is moderately severe, and a 
rating of 40 percent is allowed where the disability is 
severe.  

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose minimal 
scarring and slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus.  No significant impairment of 
function and no retained metallic fragments would be present.  
Moderate muscle disability is found where there has been 
through and through or deep penetrating wounds of relatively 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Clinical 
examination would disclose entrance and (if present) exit 
scars that are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue.  There must be signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  Clinical examination would 
disclose entrance and (if present) exit scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There must be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
the muscle groups involved compared with the sound side must 
demonstrate positive evidence of marked or moderately severe 
loss.  With a severe muscle disability, there are extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance, with soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. § 4.56 (1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2004).

Although the veteran undoubtedly incurred muscle injury as a 
result of the shell fragment wounds, neither the 
circumstances of the original injury and treatment, nor the 
current residuals are indicative of more than moderately 
severe injury.  In fact, the current examinations show no 
significant functional impairment of the involved muscle 
groups.  Therefore, an evaluation in excess of 30 percent is 
not warranted under Diagnostic Code 5307.   

Finally, separate ratings for nerve impairment and muscle 
impairment are not warranted because the affected muscle 
group, Muscle Group VII, essentially accounts for the same 
functional area as the nerve code (8515) discussed above.  
Both cover impairment of the wrist and fingers.  As such, a 
separate rating for muscle impairment cannot be granted 
because of the prohibition against pyramiding noted above.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right forearm with neuropathy of the 
median nerve is denied.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


